COBB, Judge.
The defendant was convicted of grand theft in violation of sections 812.014(1), (2)(b),1 Florida Statutes (1987), and of resisting a law enforcement officer without violence pursuant to section 843.02, Florida Statutes (1987).2 The sentence imposed on each count was 3½ years’ incarceration, to be served concurrently.
As to the defendant’s first point on appeal, we note that resisting an officer without violence is a first degree misdemeanor punishable by no more than one year of incarceration. Regarding the defendant’s second point on appeal, we agree that costs were imposed without sufficient notice. See Bull v. State, 548 So.2d 1103 (Fla.1989).
Accordingly, we affirm the judgment but reverse and remand for resentencing. Costs may be assessed only after notice and a reasonable time to object or request a hearing has been given.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
DANIEL, C.J., and SHARP, W., J., ' concur.

. The correct statutory section is 812.014(1), (2)(c); however, the defendant has not been prejudiced by what appears to be a clerical error.


. The defendant was convicted of perjury in a separate proceeding.